EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua M. Friedman Reg. No. 74,908 on April 5, 2022.

The application has been amended as follows: 
Please amend claims 1, 7 and 14 as follows:

1. (Currently Amended) A method for collecting, processing, and visualizing data of distributed resources in a distributed environment by a monitoring system, the monitoring system comprising at least a collecting server, a processing server, and a terminal device configured to communicate over a network, and wherein the collecting server is configured to communicate with one or more distributed resources over the network, comprising:
receiving, by the collecting server, data associated with a plurality of variables monitored over a period of time at the one or more distributed resources over the network, wherein the data associated with the plurality of variables is included in one or more batch files;
determining, by the one or more distributed resources, whether an error occurred during transmission of the one or more batch files;
generating, in the monitoring system, an error warning associated with the error;
automatically retransmitting, by the one or more distributed resources, the one or more batch files based on the error which has occurred;
receiving, by the collecting server, the one or more retransmitted batch files;
storing, by the collecting server, the data associated with the plurality of variables;
calculating, by the processing server, metric values based on the stored data, wherein the metric values correspond to a plurality of time intervals during the period of time; and
generating, by the processing server, a graphical representation of the metric values corresponding to the time intervals for each distributed resource, wherein the generating comprises:
determining, based on the metric values, visual indicators to represent each of the metric values at the time intervals for each distributed resource, wherein each of the visual indicators corresponds with one of a plurality of threshold values, and
mapping the visual indicators to a set of cells along a time axis within a window of the graphical representation;
displaying the graphical representation on a terminal device, wherein the graphical representation is a heatmap and wherein the graphical representation includes interactive elements to selectively display a desired metric; and
ATTORNEY DOCKETPATENT APPLICATION 081601.017516/941,968 3 of 12rendering and displaying, on the graphical representation, the metric values corresponding to each of the visual indicators on the terminal device, wherein the metric values are displayed on a portion of the graphical representation corresponding to each metric value respectively.

7. (Currently Amended) A computer system for collecting, processing, and visualizing data of distributed resources in a distributed environment, comprising:
a monitoring system having at least a collecting server, a processing server, and a terminal device configured to communicate over a network, and wherein the collecting server is configured to communicate with one or more distributed resources over the network;
the monitoring system having a processor and a memory storing instructions that, when executed by the processor, cause the computer system to:
receive, by the collecting server, data associated with a plurality of variables monitored over a period of time at the one or more distributed resources over the network, wherein the data associated with the plurality of variables is included in one or more batch files;
determine, by the one or more distributed resources, whether an error occurred during transmission of the one or more batch files; generate, in the monitoring system, an error warning associated with the error;
automatically retransmit, by the one or more distributed resources, the one or more batch files based on [[the error which has occurred; 
receive, by the collecting server, the one or more retransmitted batch files; store, by the collecting server, the data associated with the plurality of variables;
calculate, by the processing server, metric values based on the stored data, wherein the metric values correspond to a plurality of time intervals during the period of time; and
generate, by the processing server, a graphical representation of the metric values corresponding to the time intervals for each distributed resource, wherein the generating comprises:
determining, based on the metric values, visual indicators to represent each of the metric values at the time intervals for each distributed resource, wherein each ATTORNEY DOCKETPATENT APPLICATION 081601.017516/941,968 5 of 12 of the visual indicators corresponds with one of a plurality of threshold values, and
mapping the visual indicators to a set of cells along a time axis within a window of the graphical representation;
displaying the graphical representation on a terminal device, wherein the graphical representation is a heatmap and wherein the graphical representation includes interactive elements to selectively display a desired metric;
rendering and displaying, on the graphical representation, the metric values corresponding to each of the visual indicators on the terminal device, wherein the metric values are displayed on a portion of the graphical representation corresponding to each metric value respectively.

14. (Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause a computer system to collect, process, and visualize data of distributed resources in a distributed environment by a monitoring system, the monitoring system comprising at least a collecting server, a processing server, and a terminal device configured to communicate over a network, and wherein the collecting server is configured to communicate with one or more distributed resources over the network, by performing the steps of:
receiving, by the collecting server, data associated with a plurality of variables monitored over a period of time at the one or more distributed resources over the network, wherein the data associated with the plurality of variables is included in one or more batch files;
determining, by the one or more distributed resources, whether an error occurred during transmission of the one or more batch files; generating, in the monitoring system, an error warning associated with the error;
automatically retransmitting, by the one or more distributed resources, the one or more ATTORNEY DOCKETPATENT APPLICATION081601.017516/941,968 7 of 12batch files based [[the error which has occurred;
receiving, by the collecting server, the one or more retransmitted batch files;
storing, by the collecting server, the data associated with the plurality of variables;
calculating, by the processing server, metric values based on the stored data, wherein the metric values correspond to a plurality of time intervals during the period of time; and
generating, by the processing server, a graphical representation of the metric values corresponding to the time intervals for each distributed resource, wherein the generating comprises:
determining, based on the metric values, visual indicators to represent each of the metric values at the time intervals for each distributed resource, wherein each of the visual indicators corresponds with one of a plurality of threshold values, and
mapping the visual indicators to a set of cells along a time axis within a window of the graphical representation;
displaying the graphical representation on a terminal device, wherein the graphical representation is a heatmap and wherein the graphical representation includes interactive elements to selectively display a desired metric;
rendering and displaying, on the graphical representation, the metric values corresponding to each of the visual indicators on the terminal device, wherein the metric values are displayed on a portion of the graphical representation corresponding to each metric value respectively.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: During the telephonic interviews with applicant’s attorney, Joshua Friedman Reg. No. 74, 908 on April 2, 2002 , the examiner stated that applicant’s remarks about the reference not teaching the combination of elements in the claim including data associated with a plurality of variables monitored over a period of time wherein the data is included in one or batch files, and generating a graphic representation corresponding to time intervals automatically retransmitting the batch files based on an error were persuasive, but she pointed out that this limitation was not explicitly claimed.  Thus, an amendment doing such was agreed to.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UZMA . ALAM
Primary Examiner
Art Unit 2457



/UZMA ALAM/Primary Examiner, Art Unit 2457